Citation Nr: 0108091	
Decision Date: 03/19/01    Archive Date: 03/26/01	

DOCKET NO.  96-50 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to an increased initial rating for residuals 
of a fracture of the left ankle, currently evaluated as 10 
percent disabling. 

6.  Entitlement to an increased (compensable) initial rating 
for residuals of a fracture of the right fifth metacarpal.

7.  Entitlement to an increased (compensable) initial rating 
for postoperative residuals of umbilical herniorrhaphy.

8.  Entitlement to an increased (compensable) initial rating 
for residuals of prostate cancer with residual impotence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1961 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  A June 1996 RO decision, inter alia, granted 
service connection for residuals of a fracture of the left 
ankle and assigned a noncompensable evaluation effective 
October 27, 1995.  A May 2000 RO decision granted a 
10 percent evaluation for residuals of a fracture of the left 
ankle effective October 27, 1995.  

A March 2000 RO decision granted service connection for 
residuals of prostate cancer with residual impotence and 
assigned a 100 percent evaluation from May 8, 1998, and a 
noncompensable evaluation from November 1, 1998.  


FINDINGS OF FACT

1.  An August 1998 Board decision denied service connection 
for PTSD.

2.  Evidence received since the August 1998 Board decision is 
new and bears directly and substantially on whether the 
veteran has PTSD that was incurred during his active service 
and is so significant that it must be considered in order to 
decide the claim.  

3.  The veteran's service-connected residuals of a fracture 
of the left ankle have been manifested by marked limitation 
of motion since October 27, 1995, but ankylosis is not 
demonstrated.  

4.  The veteran's service-connected residuals of a fracture 
of the right fifth metacarpal are manifested by a relatively 
moderate deformity of the right fifth finger with normal 
function of the hand and good strength and full range of 
motion of the right fifth finger.  

5.  The residuals of prostate cancer with residual impotence 
have been manifested by the required wearing of absorbent 
material which must be changed less than two times per day 
since November 1, 1998, but greater required changing of 
absorbent material is not demonstrated, daytime voiding 
interval of less than one hour or awakening to void five or 
more times per night are not demonstrated, and obstructed 
voiding or renal dysfunction are not demonstrated.  


CONCLUSIONS OF LAW

1.  The August 1998 Board decision denying service connection 
for PTSD is final; new and material evidence has been 
received and the claim of entitlement to service connection 
for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 3.155(a), 
3.400 (2000).

2.  The requirements for a 20 percent evaluation for 
residuals of a fracture of the left ankle from October 27, 
1995 have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096, 2097-99 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Code 5271 (2000).  

3.  The criteria for a compensable evaluation for residuals 
of a fracture of the right fifth metacarpal have not been 
met.  38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-
99 (2000) (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Codes 5156, 5219(a), 5227, Note (2000).

4.  The criteria for a 20 percent evaluation for residuals of 
prostate cancer with residual impotence from November 1, 1998 
have been met.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 
Stat. 2096, 2097-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.115a, Diagnostic Codes 7527, 7528 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000.  In this regard, the 
veteran has been afforded VA examinations, and treatment 
records that have been indicated to exist have been obtained.  
The veteran has been requested in multiple letters from the 
VA to provide information relevant to his claims and the 
veteran and his representative have been provided statements 
of the case and supplemental statements of the case informing 
them of the evidence considered and the requirements to 
establish the claims.  There is no indication that any 
additional relevant records exist that are not currently a 
part of the record before the Board.  Therefore, the Board 
concludes that the VA has complied with the Veterans Claims 
Assistance Act of 2000, to the extent that issues are decided 
herein, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished with respect to the issues finally 
addressed in this decision.  

I.  PTSD

An August 1998 Board decision denied service connection for 
PTSD on the basis that the record did not indicate that the 
veteran had PTSD.  The evidence of record, prior to the 
August 1998 Board decision, did not indicate that the veteran 
had PTSD.

The evidence received subsequent to the August 1998 Board 
decision includes an August 1998 letter from the Miami Vet 
Center indicating that it was being sent to support the 
veteran's claim for service-connected disability due to PTSD.  
A May 1999 VA outpatient treatment record reflects an 
impression that includes PTSD and dysthymic disorder.  An 
October 1999 letter from a VA physician indicates that the 
veteran had participated in an Agent Orange examination 
program and that examination indicated that he had PTSD.  The 
record reflects that the veteran has been awarded the Combat 
Infantryman Badge.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

Under the test established by Elkins v. West, 12 
Vet. App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
'material'; we are concerned, however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  With consideration of 
competent medical evidence now indicating that the veteran 
has PTSD, the Board concludes that this evidence is new and, 
since the prior denial was due to the absence of the veteran 
currently having PTSD, the Board concludes that this evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
Therefore, new and material evidence has been submitted and 
the claim is reopened.  38 U.S.C.A. § 5108.  

II.  Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record that would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Since these are initial ratings, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.  

Left ankle

The report of a December 1996 VA examination indicates that 
the veteran had left ankle pain.  The report of a December 
1999 VA orthopedic examination reflects that the veteran 
reported that his primary problem with his left ankle was 
decreased range of motion and tightness and swelling.  Range 
of motion of the left ankle was accomplished to 20 degrees in 
plantar flexion, 0 degrees in dorsiflexion, and 20 degrees in 
inversion and eversion.  He had poor heel and toe rising on 
the left ankle.  The diagnosis included degenerative changes 
with marked swelling of the left ankle joint and decreased 
range of motion.  It was indicated that pain would be a 
logical condition, but the degree of loss of function of the 
left ankle joint secondary to pain would be impossible to 
ascertain and the examiner was unable to evaluate if the 
functional impairment created by nonservice-connected 
problems could be dissociated from service-connected 
disability.  

The veteran's service-connected residuals of a fracture of 
the left ankle have been evaluated under the provisions of 
Diagnostic Code 5271 of the Rating Schedule.  Diagnostic Code 
5271 provides that moderate limitation of motion of the ankle 
warrants a 10 percent evaluation.  Marked limitation of 
motion of the ankle warrants a 20 percent evaluation.  
Diagnostic Code 5270 provides that a 30 percent evaluation 
will be assigned where there is ankylosis of the ankle in 
plantar flexion between 30 degrees and 40 degrees or in 
dorsiflexion between 0 degrees and 10 degrees.  Normal range 
of motion of the ankle is from 20 degrees dorsiflexion to 
45 degrees plantar flexion.  38 C.F.R. § 4.71 Plate II 
(2000).  

With consideration that the veteran has complete loss of 
dorsiflexion and over 50 percent of loss of plantar flexion, 
the Board concludes that with consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 
8 Vet. App. 202 (1995), that the evidence is in equipoise 
with respect to whether or not the loss of range of motion of 
the veteran's left ankle more nearly approximates the 
criteria for a 20 percent evaluation based upon marked 
limitation of motion and it is at least as likely as not that 
this has existed since October 27, 1995.  In resolving all 
doubt in the veteran's behalf, a 20 percent evaluation under 
Diagnostic Code 5271 is warranted for marked limitation of 
motion of the left ankle from October 27, 1995.  

There is no competent medical evidence of record, even with 
consideration of the reported pain or fatigue and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, that 
the veteran experiences ankylosis of the left ankle.  Rather, 
the competent medical evidence supports a finding that the 
veteran does not experience ankylosis of the left ankle, 
indicating that plantar flexion, eversion and inversion are 
retained.  Therefore, a preponderance of the evidence is 
against an evaluation greater than the 20 percent granted 
herein because a preponderance of the evidence supports a 
finding that the veteran does not experience ankylosis of the 
left ankle that would warrant a greater evaluation under the 
provisions of Diagnostic Code 5270 of the Rating Schedule. 



Right fifth metacarpal

The report of a December 1996 VA examination indicates that 
there was a deformity at the proximal interphalangeal joint 
of the little finger of the right hand.  The report of a 
December 1999 VA orthopedic examination reflects that there 
was an ulnar deviation of the right little finger at the 
proximal interphalangeal joint.  There was full range of 
motion of all joints of all fingers of the right hand and 
there was full range of motion of the fingers with apposition 
of the fingertips to the transverse palmar crease.  The 
diagnoses included a relatively moderate deformity of the 
fifth finger of the right hand with normal function and with 
good strength and range of motion of all fingers.  

The veteran's residuals of a fracture of the right fifth 
metacarpal have been evaluated under the provisions of 
Diagnostic Code 5227 of the Rating Schedule.  Diagnostic Code 
5227 provides that, for ankylosis of any finger, including 
the right fifth finger, a noncompensable evaluation is 
warranted.  A note to that diagnostic code reflects that 
extremely unfavorable ankylosis will be rated as amputation 
under Diagnostic Codes 5152 through 5156.  Diagnostic Code 
5219(a) provides that extremely unfavorable ankylosis of the 
fingers exists when all joints are in extension or in extreme 
flexion or with rotation and angulation of the bones and this 
will be rated as an amputation.  Diagnostic Code 5156 
provides that, where there is amputation of the little finger 
without metacarpal resection at the proximal interphalangeal 
joint or proximal thereto, a 10 percent evaluation will be 
assigned.  Where there is amputation of the little finger 
with metacarpal resection and more than one half of the bone 
lost, a 20 percent evaluation will be assigned.  

There is competent medical evidence indicating that the 
veteran has full range of motion of the right fifth finger 
and there is no competent medical evidence indicating that 
there is any loss of range of motion of the right fifth 
finger or any ankylosis of the right fifth finger.  The 
competent medical evidence indicates an ulnar deviation of 
the right fifth finger, but further indicates that this does 
not affect the range of motion of that finger.  On the basis 
of this record, a preponderance of the evidence is against a 
compensable evaluation for residuals of a fracture of the 
right fifth finger because, even with consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, there is 
no competent medical evidence that associates any loss of 
range of motion with the residuals of a fracture of the right 
fifth finger.  Therefore, a preponderance of the evidence is 
against a compensable evaluation.  

Prostate cancer

The report of a December 1999 VA genitourinary examination 
reflects that the veteran reported no urinary frequency, 
hesitancy, problem with stream, or dysuria.  He reported 
occasional stress incontinence.  He would wear one pad a day 
with minimal urine leakage, except with strenuous activity.  
He was cured from his prostate cancer following a 
prostatectomy.  He had no recurrent urinary tract infections, 
no renal colic, and no evidence of acute nephritis.  No 
catheterization or dilation was needed.  He was impotent.  

The veteran has been awarded special monthly compensation on 
account of loss of use of a creative organ from May 8, 1998.  
Diagnostic Codes 7527 and 7528 provide that prostate gland 
injuries, infections, hypertrophy, and postoperative 
residuals will be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  Malignant 
neoplasms of the genitourinary system, following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, will be rated on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Where there is voiding dysfunction requiring 
the wearing of absorbent materials which must be changed less 
than two times per day a 20 percent evaluation will be 
assigned.  Where the wearing of absorbent materials is 
required and they must be changed two to four times per day a 
40 percent evaluation will be awarded.  Where there is renal 
dysfunction with albumin constant or recurring with hyaline 
and granular casts or red blood cells; or transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101 a 30 percent evaluation will be awarded.  
Where there is urinary frequency with daytime voiding 
interval less than one hour or awakening to void five or more 
times per night a 40 percent evaluation will be awarded.  
Where there is obstructed voiding with urinary retention 
requiring intermittent or continuous catheterization a 
30 percent evaluation will be awarded.  Where there is 
urinary tract infection with recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year) and/or requiring continuous intensive 
management a 30 percent evaluation will be awarded.  

With consideration that competent medical evidence reflects 
that the veteran requires the wearing of absorbent material, 
using one pad per day, and no competent medical evidence 
indicating that the veteran experiences renal dysfunction, 
urinary tract infection, obstructed voiding, urinary 
frequency, or the changing of absorbent materials two times 
per day, the evidence supports the assignment of a 20 percent 
evaluation under voiding dysfunction, but a preponderance of 
the evidence is against an evaluation greater than the 
20 percent assigned under voiding dysfunction.  On the basis 
of this analysis a 20 percent evaluation is warranted under 
voiding dysfunction, but a preponderance of the evidence is 
against an evaluation greater than the 20 percent granted 
herein under any other applicable criteria.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  There 
is no evidence that the veteran's disabilities have required 
frequent hospitalization or have caused marked interference 
with his employment, noting that the veteran reported that he 
could not work as a mechanic because of incontinence, but the 
examiner indicated that this could be easily fixed by the 
veteran wearing a pad.  





ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
PTSD is granted.  To this extent only, the appeal with 
respect to this issue is granted.

An increased rating of 20 percent for residuals of a fracture 
of the left ankle from October 27, 1995, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

A compensable evaluation for residuals of a fracture of the 
right fifth metacarpal is denied.  

An increased evaluation of 20 percent for residuals of 
prostate cancer with residual impotence from November 1, 
1998, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  


REMAND

In addition to the evidence, submitted subsequent to the 
August 1998 Board decision, indicating that the veteran has 
PTSD, the report of a December 1999 VA psychiatric 
examination was also associated with the record.  The report 
of this examination reflects a diagnostic impression that 
includes major depression, recurrent.  It reflects that the 
veteran's claims file was reviewed.  However, at the time 
this examination was accomplished, the October 1999 letter 
from a VA physician indicating that the veteran had been 
determined to have PTSD in conjunction with an Agent Orange 
examination program had not yet been associated with the 
claims file.

The August 1998 Board decision requested that the veteran be 
afforded an examination to evaluate his service-connected 
postoperative residuals of an umbilical herniorrhaphy.  A 
review of the reports of examinations accomplished subsequent 
to August 1998 does not reflect findings relevant to this 
request.  See Stegall v. West, 11 Vet. App. 268 (1998).

The report of a December 1999 VA orthopedic examination 
reflects that the examiner indicated it appeared that the 
veteran's disabilities were service connected.  It is unclear 
what specific disabilities the examiner was referring to and 
what the meaning of this statement is.  

The veteran's claim for service connection for peripheral 
neuropathy has been denied as not well grounded.  There has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  After obtaining any necessary 
authorization, the RO should contact the 
Miami Vet Center and request copies of 
all records it has relating to any 
treatment of the veteran for PTSD.  

2.  The RO should contact the Miami VA 
Medical Center and request copies of all 
records relating to any treatment of the 
veteran for PTSD, low back disability, 
right shoulder disability, postoperative 
residuals of an umbilical herniorrhaphy, 
and peripheral neuropathy since August 
1999, including any records or 
examination report referred to in the 
October 1999 letter from a VA physician 
indicating that the veteran had been 
diagnosed with PTSD.  

3.  The veteran should be afforded a VA 
psychiatric examination, by a board of 
two examiners, to determine the diagnosis 
of all psychiatric disorders that are 
present.  All necessary tests and studies 
should be conducted and all findings 
reported in detail.  The claims file must 
be made available to the examiners for 
review and the examination report(s) 
should reflect that such review was 
accomplished.  If a diagnosis of PTSD is 
deemed appropriate, the examiners must 
comment upon the link between the current 
symptomatology and one or more inservice 
stressors.  The examiners should offer a 
complete rationale for all opinions 
expressed.  

4.  The veteran should be afforded a VA 
orthopedic examination by a board 
certified specialist, if available, to 
determine the etiology of any currently 
manifested low back or left shoulder 
disabilities.  All indicated tests and 
studies should be conducted and all 
findings described in detail.  The claims 
file must be made available to the 
examiner for review.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any currently manifested low back 
disability or right shoulder disability 
existed during the veteran's active 
service or is related to his active 
service, including whether arthritis of 
either the right shoulder or low back 
existed during active service or within 
one year of the veteran's discharge from 
active service in September 1967.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

5.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected 
postoperative residuals of umbilical 
herniorrhaphy.  All necessary tests and 
studies should be conducted and all 
findings reported in detail.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
report all symptoms related to the 
veteran's postoperative residuals of 
umbilical herniorrhaphy, including 
indicating whether there is a scar that 
is superficial, poorly nourished, has 
repeated ulceration, is tender and 
painful on objective demonstration, or 
limits the function of any part.  A 
complete rationale should be given for 
any opinion provided.  

6.  The veteran should be afforded a VA 
neurology examination by a board 
certified specialist, if available, to 
determine the existence and etiology of 
any peripheral neuropathy.  All necessary 
tests and studies should be accomplished 
and all findings reported in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran currently has peripheral 
neuropathy and, if so, whether it is at 
least as likely as not that the veteran's 
peripheral neuropathy existed during his 
active service or is related to his 
active service, including exposure to 
Agent Orange during his active service.  
A complete rationale should be provided 
for all opinions given.  

7.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issues remaining on appeal.  

8.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 



